In connection with atdivorce under G. L. c. 208, § IB, as amended by St. 1977, c. 531, § 2, a probate judge ordered the husband to convey his whole interest in the marital home in Danvers owned by the husband and his then wife as tenants by the entirety. This constituted the principal asset of the parties. The evidence is not before us. His findings disclose that he considered the pertinent circumstances and factors as required by G. L. c. 208, § 34. We cannot say that his decision was not justified on the basis of his findings.

Judgment affirmed.